I concur with the chief justice in his dissent, but I also dissent from the opinion of the majority in the following particular:
The record shows that appellant dedicated a considerable portion of his wages to the purchase of war bonds. Upon his direction, the cost of these bonds was deducted from his *Page 363 
pay each month. From appellant's exhibit "I," a statement received by him from the office of the fiscal officer of the Puget Sound navy yard at Bremerton, it appears that appellant, during the years 1942 to 1945, both inclusive, ordered and received nineteen twenty-five-dollar bonds and twenty-four fifty-dollar bonds, and that the first nine twenty-five-dollar bonds "showed Mrs. Caroline A. Creasman as beneficiary; all others showed Mrs. Caroline A. Creasman as co-owner."
The record does not explain the meaning of the word "beneficiary," as used in this connection, but appellant testified that the first bond he received "was payable to me, Harvey L. Creasman, and after death, to Caroline. Later, I put them in Harvey L. Creasman or Caroline Creasman." I assume that the other eight bonds referred to in the statement were payable in the same manner.
Apparently, all the other bonds ordered and paid for by appellant were payable to appellant and the deceased, Caroline A. Paul, under the name Caroline A. Creasman. I believe that the bonds issued to the two, as co-owners, could be cashed by either owner therein named, and, upon the death of one co-owner, would be payable to the survivor.
If the nine twenty-five-dollar bonds were payable to appellant, Mrs. Paul, as "beneficiary," of course had no right to cash them, and, if appellant did not endorse them, it must be assumed that Mrs. Paul signed his name thereon, acknowledging payment.
Appellant testified that he never knew that Caroline Paul had a safe-deposit box. He did testify that he was aware of the fact that she had a postal savings account, as well as a checking account. From his testimony, it appears that appellant assumed that some of the proceeds of his pay checks had been deposited by Mrs. Paul in the postal savings account.
Madeline Cook, called by appellant, testified that, at Mrs. Paul's request, the witness procured a safe-deposit box for her; that Mrs. Paul told the witness that she wanted to put the bonds in the box temporarily, stating her intention to cash them, as "the Government won't honor those bonds *Page 364 
after a while." The witness also testified that she saw three bonds payable to appellant, and some others which were payable to appellant and Caroline Creasman, as co-owners.
As stated by the majority, Mrs. Paul cashed all of the war bonds and deposited the proceeds in a United States postal savings account, standing in the name of Caroline A. Creasman.
It appears from the record, of course, that appellant had delivered possession of these bonds to Mrs. Paul, as he also delivered to her his pay checks, but the record does not even suggest that appellant, at any time, authorized Mrs. Paul to cash the bonds and place the proceeds thereof in the savings account, in her own name only, or that he knew that she had done so.
On appellant's order, nine of the twenty-five-dollar bonds were issued to him in his own name, with Mrs. Paul named thereon as beneficiary; the remainder of the bonds having been issued to appellant and Mrs. Paul as co-owners. So far as the record shows, that was the arrangement made by appellant, and no subsequent change in that status, made by Mrs. Paul without appellant's knowledge, should change his right to the war bonds or the proceeds thereof.
In my opinion, it should be held from the record that, concerning the war bonds, a change of status was effected by Mrs. Paul, whether with fraudulent intent, or intent to overreach appellant, is, in my opinion, immaterial, as the effect upon appellant's present status is the same, so long as Mrs. Paul's actions were without appellant's knowledge or approval.
For the reasons stated, it seems to me that, at the time of Mrs. Paul's death, the proceeds of the war bonds did not stand as the parties originally placed them and intended them to stand.
The proceeds of the nine war bonds payable to appellant, with Mrs. Paul named as beneficiary only, should be awarded to him, if it be the fact that, under the government regulations, a "beneficiary" named upon such a bond has a right to the proceeds thereof only upon the death of the payee. *Page 365 
As to the other war bonds, if, pursuant to the applicable government regulations, bonds payable to two persons, as co-owners thereof, are, upon the death of one co-owner, payable to the survivor, the proceeds of all the other bonds should also be awarded to appellant. If, on the other hand, under the government regulations, such bonds as those here in question, payable to two persons, as co-owners, are, upon the death of one co-owner, payable one half to the survivor and the other one half to the heirs of the deceased co-owner, then the proceeds of those bonds should be divided between appellant and Mrs. Paul's heirs at law.
While agreeing with Chief Justice Mallery's dissent, I am also of the opinion that, under the conclusion reached by the majority, the ownership of the proceeds of the war bonds, for which I assume appellant paid approximately twelve hundred dollars, should be awarded to appellant, or the case remanded to determine any doubtful facts in connection with matters above discussed.
September 28, 1948. Petition for rehearing denied. *Page 366